         CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Allen Beaulieu, individually and d/b/a Allen           Civil No. 16-3586 (DWF/HB)
    Beaulieu Photography,

                        Plaintiff,
                                                                    MEMORANDUM
    v.                                                         OPINION AND ORDER

    Clint Stockwell, an individual; Studio 1124,
    LLC, a Minnesota limited liability company;
    Thomas Martin Crouse, an individual;
    Charles Willard “Chuck” Sanvik, an
    individual, and Does 3 through 7,

                        Defendants.



Russell M. Spence, Jr., Esq., Parker Daniels Kibort LLC, counsel for Plaintiff.

Michael L. Puklich, Esq., Neaton & Puklich, P.L.L.P., counsel for Defendants Clint
Stockwell and Studio 1124, LLC.

Edward F. Fox, Esq., Lauren Shoeberl, Esq., and Lewis A. Remele, Jr., Esq., Bassford
Remele, counsel for Defendant Charles Willard Sanvik.

Eva Wood, Esq., Outfront MN, counsel for Defendant Thomas Martin Crouse.




                                      INTRODUCTION

          This matter is before the Court on Defendant Charles Willard “Chuck” Sanvik’s

(“Sanvik”) Motion for Summary Judgment. 1 (Doc. No. 164.) Plaintiff Allen Beaulieu


1
       Beaulieu brings similar claims against Defendants Clink Stockwell, Thomas
Martin Crouse, Studio 1124, LLC, and Does 3 through 7 (“Co-Defendants”). Defendant
Stockwell has also filed a Motion for Summary Judgment. (Doc. No. 147.) While a
similar analysis applies, the Court addresses Defendant Stockwell’s motion separately.
     CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 2 of 14



individually and d/b/a Allen Beaulieu Photography (“Beaulieu”), alleges that Sanvik is in

possession of stolen photographs and that he has conspired to use the stolen photographs

to Beaulieu’s detriment. Sanvik was not a party to the original lawsuit. (Doc. No. 1

(“Compl.”).) He was added as a defendant approximately one year later pursuant to

Beaulieu’s Amended Complaint. (Doc. No. 47 (“Am. Compl.”).) Beaulieu brings three

claims against Sanvik: (1) conversion (Count IV); (2) tortious interference with

prospective advantage (Count VII); and (3) injunctive relief (Count III). 2 For the reasons

set forth below, the Court grants Sanvik’s motion and dismisses all counts against him.

                                    BACKGROUND

       Beaulieu photographed the artist Prince for several years. (Doc. No. 47 (“Am.

Compl.”) ¶ 18.) He obtained a Certificate of Copyright Registration in a collection of

photos entitled, “Before Purple Rain, Prince 1979-1983” (“Photos”) on November 8,

1984. (Id. ¶ 21, Ex. A (“Copyright”).) The Photos included a combination of 2 ¼” and

35mm photographs, contact sheets, and negatives. (Doc. No. 199 (“ Opp.”) at 7.) In or

about 2015, Beaulieu sought to publish the Photos in a book. 3 (Am. Compl. ¶ 27;

Doc. No. 171 (“Fox Decl. Ex. B.”) at 70-78.) He collaborated with Defendants Clint




2
       The Court previously dismissed without prejudice Beaulieu’s claim for tortious
interference with prospective advantage. (Doc. No. 69.) Because Beaulieu did not
further amend his complaint, the Court now dismisses this claim with prejudice
(Count VII) against Sanvik.
3
        This is not the first time Beaulieu desired to publish a book with the Photos. A
prior attempt fell through. When initially collaborating with Stockwell and Crouse, he
sent them a template of the book he initially attempted to publish. (Doc. No. 170
(“Beaulieu Dep.”) at 15-18.)
                                               2
     CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 3 of 14



Stockwell (“Stockwell”) and Thomas Martin Crouse (“Crouse”) to create the book. (Am.

Compl. ¶¶ 28-29.) In or about May 2015, Beaulieu provided Stockwell with a hard drive

and CD containing digital copies of his Photos. (Beaulieu Dep. at 162, 206; Fox Decl.

Ex. B at 70-78.) In April 2016, Beaulieu, Stockwell, and Crouse completed a production

ready, eighth draft of the book using the digital copies of Beaulieu’s Photos. (Fox Decl.

Ex. A., Beaulieu Dep. at 29, 91-92.) No original Photos were used to create the book.

(Id. at 17-18, 25-26.) Beaulieu sent a copy of the draft to his literary agent, who shared it

with a potential publisher. (Id. at 29.)

       After Prince died unexpectedly on April 21, 2016, there was an increased demand

for pictures of him. 4 (Am. Compl. ¶ 35.) Shortly after, a low resolution MP4 slideshow

(“Slideshow”) and press release with approximately 141 digital copies of Beaulieu’s

Photos was created to promote Beaulieu’s work. (Opp. at 15-16; Doc. No. 172

(“Stockwell Dep.”) at 253-254; Doc. No. 207 (“Fox Supp. Decl.”) ¶ 6(B), Ex. Q.

(“Slideshow E-mail”).) The Slideshow E-mail was circulated to at least 12 people,

including Defendant Charles Sanvik (“Sanvik”). 5 (Opp. at 1, 15.) The press release

included with each Slideshow indicated that Beaulieu holds the full copyright to all of the




4
      The publisher to whom Beaulieu sent a copy of the book also requested a larger
book with additional Photos. (Beaulieu Dep. at 26-27, 41.)
5
       Stockwell sent the Slideshow E-mail to Sanvik on April 27, 2016 as a potential
investor in the book. (Doc. No. 166 (“Memo.”) at 8.) The two had collaborated on
business opportunities in the past. (Id.)

                                                        (Footnote Continued on Next Page)
                                              3
        CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 4 of 14



photographs. 6 Beaulieu alleges that the Slideshow was created and circulated without his

knowledge or consent and that it was used to promote more than just the book. (Opp. at

1-2.)

         On May 6, 2016, though, Crouse sent an e-mail to Beaulieu with the Slideshow

and press release attached. (Slideshow E-mail.) A separate e-mail from Crouse to

Beaulieu shows that Beaulieu was aware of the plan to market his work as early as July

30, 2015. (Fox. Supp. Decl. ¶ 6(A), Exs. O-P.) The marketing plan includes reference to

a website to serve as a “virtual gallery,” social media accounts, video clips of the book

and photos for sharing on social media, and a list of media outlets to contact. (Id., Ex.

O.) During a deposition, Beaulieu acknowledged receipt of these e-mails. (Id. ¶ 7, Ex. S.

at 375-379.) The record also reflects that Beaulieu received an e-mail from a social

media company regarding a page featuring his work in July 2016, that he forwarded the

e-mail to Crouse, and that Crouse responded by encouraging him to post promotional

material on the page. (Doc. No. 204 (“Facebook”) at 1.)

         In May 2016, Stockwell and Crouse agreed to digitally scan all of Beaulieu’s

original, physical photographs to assist with the increased demand for his work. 7 (Am.



6
       The record reflects that a modification of the Slideshow E-mail was sent to one
person on July 10, 2016. (Doc. No. 192 at 21; see also Doc. No. 196 (“Beeman Decl.”)
¶ 34, Ex. 34 (“Modification”).) The Modification states that the Photos are Beaulieu’s
original imagery, but states, “B4 THE RAIN© holds full rights to all images from the
catalog.” The record reflects that Stockwell formed a limited liability company with the
name “B4 the Rain LLC,” on September 21, 2016. (Id. ¶ 37, Ex. 37 (“LLC”).)
7
        Sometime after Beaulieu gave Stockwell and Crouse what he thought was his
entire collection of Photos, he found an envelope in his home containing 316 2 ¼”
Photos. (Beaulieu Dep. at 88.)
                                             4
     CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 5 of 14



Compl. ¶ 42; Opp. at 18-19.) Beaulieu did not create a list, inventory, or archive of his

Photos before giving them to Stockwell and Crouse. (Beaulieu Dep. at 42-43, 57.)

Beaulieu alleges in both his original and amended complaints that he gave Stockwell and

Crouse approximately 3,000 Photos to scan and return within 2 weeks. (Doc. No. 1

(“Compl.”) ¶ 40; Am. Compl. ¶ 42.) At the motion to dismiss hearing, the number rose

to 4,015. (Doc. No. 140 (“Rule 12 Hearing”) at 31.) Beaulieu subsequently testified that

he provided Stockwell and Crouse with approximately 6,000 Photos. 8 (Beaulieu Dep. at

45.) An initial inventory created after this lawsuit started indicates that Beaulieu gave

Stockwell and Crouse 5,332 of his 2 ¼” Photos. (See Fox Decl. Ex. B at 3 (“Inventory

1”). A subsequent inventory indicates that he gave them 5,384 of his 2 ¼” Photos. (Doc.

No. 193 (“Beaulieu Decl.”) ¶ 59, Ex. 19 (“Inventory 2).) 9 There is no inventory of the

35mm Photos. (Beaulieu Dep. at 153-154.)

       When Stockwell and Crouse failed to return the Photos despite multiple requests,

collaboration on the book fell apart. (Am. Compl. ¶¶ 51-53.) Beaulieu argues that while

in possession of his Photos, Stockwell conspired with Co-Defendants to use them in ways

he did not know about or authorize. (Id. at 54-56.) When his Photos remained

unreturned after several months, Beaulieu ultimately filed suit on October 24, 2016.

(Compl.) Despite the lawsuit, Sanvik attempted to engage Beaulieu by phone, text, and




8
       Beaulieu testified that this number was based on the number of photos he believed
that he filed with the U.S. Copyright Office in 1984. (Beaulieu Dep. at 45.)

9
       The inventories are based on Beaulieu’s memory and a methodology he used to
take pictures of Prince. (Beaulieu Dep. at 260; Beaulieu Decl. ¶¶ 5-6.)
                                             5
     CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 6 of 14



e-mail to express his continued interest in the book project. (Memo. at 9.) He also

communicated with Stockwell and Crouse regarding the lawsuit. (Opp. at 25; see also

Beeman Decl. ¶ 39, Ex. 39 (“Sanvik E-mail”).) Sanvik maintains that he abandoned the

project when his attempts to revive it failed. (Memo at 9.) He also maintains that but for

the unsolicited Slideshow E-mail, he never saw nor possessed any of Beaulieu’s Photos,

and that he has done nothing to interfere with Beaulieu’s interest in the Photos. (Id. at 8.)

       On the same day Beaulieu filed his lawsuit, his attorney personally retrieved the

Photos from Stockwell’s home. (Doc. No. 157 (“Receipt”).) His attorney generated a

receipt listing the items he took (e.g., 5 plastic boxes, 2 black cardboard boxes, 85 plastic

sleeves), but did not quantify the actual number or type of Photos he removed. (Id.)

Beaulieu’s attorney delivered the Photos to Beaulieu’s home the night he retrieved them.

(Beaulieu Dep. at 55-59.) The Photos remained at Beaulieu’s home for three months

until his attorney collected them to store at his law office. (Id. at 65, 67-69.)

       Beaulieu initially alleged that Stockwell failed to return 5,170 Photos.

(Inventory 1 at 3.) That number increased to 5,222 missing Photos in Inventory 2.

(Inventory 2; Opp. at 1.) The record does not reflect why the number changed. The

number 5,222 is based on Beaulieu’s memory and a specific methodology he used to

photograph Prince:

       I had a very specific methodology for shooting those formal shots [of
       Prince], and followed that methodology regularly whenever I shot Prince
       for specific projects. I would always bring what was called a ‘brick’ of 2
       ¼” rolls of film which would be cellophane packaged together as 20 rolls.
       Each roll of 2 ¼” film contained 12 shots, so I always knew I would end up
       with photographs in amounts that would be multiples of 12. 40 rolls, or
       two bricks, would be used for a very important shoot, like the album

                                               6
     CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 7 of 14



       artwork sessions. That meant 480 shots would be taken, and
       480 photographs would result. 20 rolls would be for moderately important
       shoots, such as posters. Those would use a single brick of 20 rolls, of 12
       shots each, or 240 photographs. The smallest amount of 2 ¼” rolls I would
       bring to a shoot is 6, which equated to 72 photographs. Prince would never
       let me shoot less than the entire supply of film that I brought to those
       shoots, so those totals were uniform calculations, each time I would do a
       formal studio shooting session with Prince. When I photographed less
       formal, or live shots, those were almost always done with my 35-millimeter
       camera, which created negatives of slides of 35mm in size. I did not have a
       standard shooting practice for these live or informal shoots, so the formula
       above does not apply to my 35mm photographs.

(Beaulieu Decl. ¶ 5-6 (emphasis in original); see also Beaulieu Dep. at 56, 61, 119-23,

257-60.)

       To identify the missing photos, Beaulieu subtracts the Photos currently in his

possession from the total number of Photos he remembers taking. (See Inventories 1 and

2.) The record reflects that both the Minnesota Historical Society and Warner Brothers

are in possession of a number of Beaulieu’s Photos. (Doc. No. 155 (“Puklich Aff.

Ex. A”); Doc. No. 156 (“Puklich Aff. Ex. B”); see also Doc. No. 180 (“Fox Decl. Ex. L”)

This is not indicated in Inventory 1 or Inventory 2. 10




10
        The record reflects that the Minnesota Historical Society is in possession of 35mm
and 2 ¼” Photos. (Fox. Decl. Ex. L.) It is unclear what type of Photos Warner Brothers
is in possession of.
                                             7
     CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 8 of 14



       Stockwell maintains that he is no longer in possession of any Photos, nor that has

he attempted to unlawfully commercialize any of them. (Doc. No. 149 at 11.) A

forensic analysis of his electronic devices supports his denial of unlawful use. 11 (Id. at

11, 25.) Stockwell also maintains that he never provided Sanvik with anything other than

the Slideshow E-mail. (Stockwell Dep.at 245-56.)

                                       DISCUSSION

I.     Legal Standard

       Summary judgment is appropriate if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must view the evidence and all reasonable inferences in the

light most favorable to the nonmoving party. Weitz Co., LLC v. Lloyd’s of London, 574

F.3d 885, 892 (8th Cir. 2009). However, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole, which are designed ‘to secure the just, speedy, and inexpensive

determination of every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)

(quoting Fed. R. Civ. P. 1).

       The moving party bears the burden of showing that there is no genuine issue of

material fact and that it is entitled to judgment as a matter of law. Enter. Bank v. Magna

Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996). The nonmoving party must demonstrate




11
       The initial parties to the lawsuit stipulated to a Forensic Protocol designed to
identify evidence of unlawful access, transmission, and/or copying of Beaulieu’s Photos.
(Doc. No. 149 at 11, 25-26; see also Doc. No. 15 ¶ 13.)
                                               8
      CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 9 of 14



the existence of specific facts in the record that create a genuine issue for trial. Krenik v.

Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995). A party opposing a properly

supported motion for summary judgment “may not rest upon mere allegation or denials

of his pleading, but must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

II.    Lack of Support for Claims

       Beaulieu’s claims are premised on his allegation that Stockwell and/or

co-defendants unlawfully possess over 5,000 of his photos. The Court finds that the

record does not contain sufficient facts to support this allegation. “A [claim] founded on

speculation or suspicion is insufficient to survive a motion for summary judgment.”

Yarborough v. DeVilbiss Air Power, Inc., 321 F.3d 728, 730 (8th Cir. 2003) (quoting

Nat’l Bank of Commerce v. Dow Chem. Co., 165 F.3d 602, 610 (8th Cir. 1999)). “While

we are required to make all reasonable inferences in favor of the nonmoving party in

considering summary judgment, we do so without resort to speculation.” Twymon v.

Wells Fargo & Co., 462 F.3d 925, 934 (8th Cir. 2006) (citing Hitt v. Harsco Corp., 356

F.3d 920, 923-24 (8th Cir. 2004)). Simply put, Beaulieu “must substantiate [his]

allegations with more than mere ‘speculation, conjecture, or fantasy,’ in order to survive

summary judgment.” Marquez v. Bridgestone/Firestone, Inc., 353 F.3d 1037, 1038 (8th

Cir. 2004) (citing Putman v. Unity Health Sys., 348 F.3d 732, 733-34 (8th Cir.2003)).

       Here, Beaulieu relies on his memory to quantify the total number of Photos he

took of Prince. While he cites a specific methodology he employed over thirty years ago

to photograph Prince, the methodology does not account for any deviation or margin of

                                              9
     CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 10 of 14



error. Indeed, the record reflects several different totals ranging from 3,000 to 6,000

Photos.

       To arrive at the number of missing Photos, Beaulieu merely subtracts the number

of Photos he thinks he gave Stockwell and Crouse from the number of Photos he thinks

he took. 12 Beaulieu acknowledges that there are only 567 2 ¼” copyrighted photos, but

he declares that there must be 5,200 missing because that’s what he remembers taking.

(Beaulieu Dep. at 152.) Until his most recent declaration, Beaulieu claimed to have filed

all of the photographs he took with the United States Copyright Office. (Compare

Beaulieu Dep. at 260, with Beaulieu Decl. ¶ 7.) 13 The record reflects 4,015 copyrighted

photos. 14 (Rule 12 Hearing at 31.) This does not square with Inventory 1 or Inventory 2.

       The Court is perplexed by Beaulieu’s lack of accounting for the 35mm Photos. In

a deposition on April 30, 2018, Beaulieu testified that he was still in the process of

inventorying his 35mm Photos, eighteen months after commencing this lawsuit.


12
        The Court recognizes that Inventory 2 accounts for the Photos Beaulieu found in
his home after mistakenly believing he provided his entire collection to Stockwell and
Crouse. The Court also recognizes that without an inventory of the specific Photos
Beaulieu provided to Stockwell and Crouse, created at the time he provided the Photos,
there is no way to determine whether he truly provided Stockwell and Crouse with all of
his Photos.
13
       The Court disregards Beaulieu’s declaration that he did not file all of his photos
with the United States Copyright Office. A party may not create a genuine issue of
material fact in opposition to a motion for summary judgment by submitting an affidavit
that contradicts sworn deposition testimony. Camfield Tires, Inc. v. Michelin Tire Corp.,
719 F.2d 1361, 136-66 (8th Cir. 1983).
14
        The Court also acknowledges Michael Puklich’s Affidavit that Beaulieu
copyrighted 4,037 photos, some not including Prince. (Doc. No. 153 ¶ 2.) The Court
relies on Beaulieu’s assertion of 4,015. (Opp. at 6.)

                                             10
       CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 11 of 14



(Beaulieu Dep. at 152-153.) The Court understands that Beaulieu’s conversion claim is

based only on the missing 2 ¼” Photos, and that his inventories are designed to reflect

that. Nonetheless, the Copyright includes both 35mm and 2 ¼” photographs, ostensibly

incorporating the 35mm photographs in his other claims. There appears to be no

inventory of or accounting for the 35mm Photos at all.

         In sum, there is no inventory of the 35mm Photos, and two inventories of the 2 ¼”

Photos based almost exclusively on Beaulieu’s memory after he commenced this lawsuit.

Similarly, there is no inventory of the Photos (35mm or 2 ¼”) Beaulieu initially provided

to Stockwell and Crouse, nor an inventory of what was initially retrieved from

Stockwell’s home. Without a verifiable inventory of the specific Photos Beaulieu

possessed, an inventory of the specific Photos Beaulieu provided to Stockwell and

Crouse, nor an inventory of the specific Photos returned, it is mere speculation that

Stockwell remains in possession of any missing Photos.

         In opposing summary judgment, the nonmoving party “may not rest upon the mere

allegations or denials of his pleading but . . . must set forth specific facts showing that

there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). The Court finds Beaulieu’s speculative allegation that Stockwell and/or

Co-Defendants remain in possession of his Photos insufficient to survive summary

judgment. This contributes to the failure of each of Beaulieu’s claims against Sanvik.

III.     Conversion (Count IV) and Injunctive Relief (Count III)

         Beaulieu claims that Sanvik conspired with Co-Defendants to convert his Photos

and exploit his work. To prevail on a conversion theory, a plaintiff must show that the

                                              11
    CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 12 of 14



defendant committed “an act of willful interference with personal property, ‘done without

lawful justification by which any person entitled thereto is deprived of use and

possession.’” DLH, Inc. v. Russ, 566 N.W.2d 60, 71 (Minn. 1997) (citing Larson v.

Archer-Daniels-Midland Co., 32 N.W.2d 649, 650 (Minn. 1948)). To constitute

conversion, interference must be either permanent or must last “for an indefinite length of

time.” Bloom v. Hennepin Cty., 783 F. Supp. 418, 441 (D. Minn. 1992); Hildegaarde v.

Wright, 70 N.W.2d 257, 269 (Minn. 1955).

       Here, there is no evidence to support a conversion claim against Sanvik. Beaulieu

testified that he has no evidence that Sanvik has or had possession of his physical Photos.

(Beaulieu Dep. at 96-99, 103-04, 154-55.) The record reflects nothing else to suggest

that Sanvik ever possessed more than the Slideshow E-mail which contained only

low-resolution copies of Beaulieu’s Photos. Minnesota law does not recognize a claim

for conversion of intellectual property. Bloom, 783 F. Supp. at 418.

       Beaulieu argues that he is not required to prove that Sanvik possesses the Photos

to prevail on a conversion theory. (Opp. at 34.) Citing Kloos v. Gatz, 105 N.W. 369, 640

(Minn. 1906), Beaulieu argues that he must show just an assertion of dominion over the

Photos, and an interference with his right to possess them. (Memo. at 35.) Because the

Court finds no factual support in Beaulieu’s allegation that Co-Defendants remain in

possession of any physical Photos, this argument fails.

       Beaulieu cites a number of “suspicious circumstances” to suggest that Sanvik

conspired to convert his Photos prior to their return. (Opp.at 38.) He relies heavily on

one sentence in the Sanvik E-mail to argue that Sanvik encouraged Stockwell not to

                                            12
    CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 13 of 14



return Beaulieu’s Photos. Read in its entirety, the Court finds that the Sanvik E-mail

does not support this argument. The record is devoid of any other evidence to suggest

that Sanvik and Co-Defendants conspired to use Beaulieu’s Photos without his

knowledge or consent. While Beaulieu argues that Sanvik’s admissions regarding other

projects to promote Beaulieu’s Photos is evidence of conspiracy, the record reflects that

Beaulieu knew about and participated in a marketing plan with similar projects proposed.

(Fox. Supp. Decl. ¶ 6(A), Exs. O-P.)

       For these reasons, the Court finds that Beaulieu’s conversion claim against Sanvik

(Count IV) fails as a matter of law. Because Beaulieu’s underlying tort claims fail, his

request for injunctive relief (Count II) fails as well.

                                       CONCLUSION

       The Court finds that the record does not contain sufficient facts to support the

allegation that Sanvik or Co-Defendants remain in possession of his Photos, or that

Sanvik used or conspired to use them unlawfully when they were out of Beaulieu’s

possession. As a result, there is no genuine issue of material fact and Sanvik is entitled to

summary judgment on all claims. The Court also dismisses with prejudice Beaulieu’s

claim for tortious interference with prospective advantage because Beaulieu did not

further amend his Amended Complaint.




                                               13
   CASE 0:16-cv-03586-DWF-HB Document 220 Filed 12/07/18 Page 14 of 14



                                        ORDER

      Based on the files, records, and proceedings herein, and for the reasons set forth

above, IT IS HEREBY ORDERED that:

      1.     Defendant Charles Willard “Chuck” Sanvik’s Motion to for Summary

Judgment (Doc. No. [164]) is GRANTED.

      2.     Plaintiff’s Amended Complaint (Doc. No. [47]) as alleged against

Defendant Charles Willard “Chuck” Sanvik’s is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 7, 2018           s/Donovan W. Frank
                                  DONOVAN W. FRANK
                                  United States District Judge




                                           14
